                                      Case 19-13857-AJC            Doc 7         Filed 03/26/19        Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                        ■                                   Original Plan
                                                                  Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                  Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Alexandra Duncan Peacock                       JOINT DEBTOR:                                          CASE NO.: 19-13857-AJC
SS#: xxx-xx- 6745                                         SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                     Included       ■    Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                     Included       ■    Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                    Included       ■    Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $870.37              for months   1    to 15 ;

                   2.   $592.59              for months 16 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                              NONE      PRO BONO
        Total Fees:               $4500.00          Total Paid:               $0.00             Balance Due:             $4500.00
        Payable             $300.00          /month (Months 1     to 15 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        Attorney will file a fee application.

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Al Weihl and Sue Weihl
              Address: c/o Estates Services               Arrearage/ Payoff on Petition Date   29,000.00
                       300 Atlantic Blvd, Key
                                                          Arrears Payment (Cure)                           $483.33      /month (Months   1   to 60 )
                       Largo, FL 33037
         Last 4 Digits of
         Account No.:                 N/A
        Other:


LF-31 (rev. 10/3/17)                                                     Page 1 of 3
                                         Case 19-13857-AJC              Doc  7 Filed 03/26/19 Page 2 of 3
                                                                         Debtor(s): Alexandra Duncan Peacock                     Case number: 19-13857-AJC

         ■   Real Property                                                           Check one below for Real Property:
                       Principal Residence                                                  Escrow is included in the regular payments
                 ■ Other      Real Property                                           ■     The debtor(s) will pay   ■   taxes    insurance directly
         Address of Collateral:
         229 Lance Lane, Key Largo, FL 33037

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                        ■   NONE
             C. LIEN AVOIDANCE                 ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                       ■   NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                           ■   NONE
             B. INTERNAL REVENUE SERVICE:                       ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                        ■    NONE
             D. OTHER:            ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $50.00          /month (Months 16       to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.          If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                    ■   NONE
               *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
               creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                            NONE
                       ■   The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
                           annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                           Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                           provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                           increases by more than 3% over the previous year’s income. [Miami cases]
VIII.        NON-STANDARD PLAN PROVISIONS                 NONE
             ■ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
               Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                 Debtor will address creditor Champion Mortgage Company direct and outside the Plan. The debtor request that upon
                 confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
                 personam as to any
                 codebtor as to these creditors. Nothing herein is intended to terminate or abrogate the debtor' state law contract rights.
                  Mortgage Modification Mediation

LF-31 (rev. 10/3/17)                                                          Page 2 of 3
                                 Case 19-13857-AJC               Doc  7 Filed 03/26/19 Page 3 of 3
                                                                  Debtor(s): Alexandra Duncan Peacock        Case number: 19-13857-AJC


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s/ ECF Filed                          Debtor    March 26, 2019                                      Joint Debtor
  Alexandra Duncan Peacock                              Date                                                                Date



  /s/ Rachamin Cohen                         March 26, 2019
    Attorney with permission to sign on                Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
